Citation Nr: 0212766	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension and a 
heart disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty for training from April to 
October 1964, and on active service from April to June 1968 
and from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 RO decision that denied an 
application to reopen claims for service connection for a 
psychiatric disorder, and for hypertension and a heart 
disability.  In November 2000, the Board reopened the claims 
and remanded the case to the RO.  

In its November 2000 decision, the Board remanded an issue, 
concerning income eligibility for non-service-connected 
pension, in order to provide the veteran with a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
To date, it appears that a statement of the case has not been 
issued on the pension income question, although it also now 
appears questionable whether the veteran is still seeking 
pension.  The Board refers this matter to the RO for any 
indicated action.


FINDINGS OF FACT

1.  Hypertension and any heart disorder began many years 
after the veteran's active service and was not caused by any 
incident of service.

2.  The veteran presently has a personality disorder, and he 
does not have an acquired psychiatric disorder.






CONCLUSIONS OF LAW

1.  Hypertension and a heart disorder were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001). 

2.  A personality disorder may not be service connected, and 
a claimed acquired psychiatric disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 4.9, 4.127 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty for training in the Army 
from April to October 1964, active service in the Marine 
Corps from April to June 1968, and active service in the Army 
from August 1969 to March 1971.

Service medical records show that soon after entering the 
Marine Corps in April 1968, he was referred for psychiatric 
evaluation because of poor performance; he described being a 
nervous individual, typically stubborn, impulsive, 
indecisive, and prone to severe depression with thoughts of 
suicide.  A May 1968 psychiatric evaluation found no evidence 
of neurosis or psychosis.  He was separated from the Marine 
Corps for unsuitability.  

No pertinent defects were noted on entrance into active 
service with the Army in 1969.  During this period of active 
service, he was seen on several occasions for nervous 
problems.  In November 1969, he sought treatment for 
nervousness, anxiety, lightheadedness, anorexia, insomnia, 
and dry mouth; he was diagnosed with anxiety with 
hyperventilation, anxiety reaction, passive-dependent 
personality, severe depression reaction, and adult 
situational reaction manifested by anxiety and depression 
secondary to being in Germany.  A blood pressure reading by a 
medic in November 1969 was 140/110, but a physician found the 
pressure to be 132/82.  On examination in January 1970, he 
complained of depression and nervous trouble; he also was 
described as having a manipulative personality.  In February 
1971, he attributed his nervous problem to having smoked 
hashish during service.  At separation from service, the 
vascular system, the heart, and psychiatric findings were 
normal; a blood pressure of 150/70 was noted.  He was 
discharged with a diagnosis of personality disorder, chronic, 
mixed, with schizoid, hysterical, and antisocial features; it 
was deemed not to be line of duty and to have existed prior 
to service.

He was examined by VA soon after separation from service, in 
May 1971.  Blood pressure was 118/74.  He did not report for 
a scheduled psychiatric examination.  

A May 1971 private medical social summary noted the veteran's 
account of having had a nervous breakdown while stationed in 
Germany on active duty.  He repeated that account to a 
private neurologist/psychiatrist (DR. H. M. Sims) in June 
1971; the findings indicated a hypochondriacal individual 
with ineptness, general display of inadequacy of feelings, 
very meager stress tolerance, and a condition affected by low 
intelligence, and lack of desire or motivation.  In December 
1971, he was hospitalized for an acute anxiety reaction with 
depression, treated and improved; blood pressure measurements 
at that time were 134/88 and 140/80.  

He was hospitalized in February 1972 and from March to May 
1972.  An electrocardiogram showed possible left ventricular 
hypertrophy.  Diagnoses included inadequate personality.  

On VA examination in August 1972, clinical examination showed 
no heart abnormalities, and the electrocardiogram was now 
normal.  Blood pressure readings were also within normal 
limits (140/82, 142/76, 140/78), and hypertension was not 
found.  The psychiatric diagnosis was personality disorder, 
passive-aggressive and passive-dependent type.  

On December 1973 evaluation by a private 
neurologist/psychiatrist (Dr. Sims), he had diagnoses of 
psychoneurosis, hypochondrical, dissociative manifestations, 
moderately severe, as well as mental deficiency (mental age 6 
to 8).  

The VA examined him in December 1974, with a diagnosis of 
personality disorder, passive-aggressive dependent type.  His 
blood pressure on examination was 120/80.

He was briefly hospitalized in March 1975 for a psychiatric 
disorder of undetermined type that was probably chronic 
anxiety neurosis; blood pressure at that time was 130/80.  

In August 1978, he was hospitalized for adult situation 
reaction, major affective disorder (depressed); personality 
disorder needed to be ruled out as the primary problem.  

On VA examination in October 1980, he had anxiety neurosis 
with tension headaches, mild.  The examiner specified that 
hypertension was not found.  

He was seen in November 1980 with psychiatric impressions of 
intellectual inadequacy, probable secondary generalized 
anxiety disorder with many hypochondriacal complaints, and 
"rule out" occult chronic schizophrenia.  On private 
neuropsychiatric evaluation from September 1981, he gave an 
account of having first developed considerable anxiety and 
gastrointestinal complaints while stationed in Germany on 
active duty and of nervousness ever since.  The diagnoses 
were profound depression with psycho-motor retardation, 
probably a borderline psychotic proportion; mental 
retardation, mild by history; psycho-physiologic illness, 
gastrointestinal type, moderate; and alterations in 
consciousness, most likely sleep paralysis process through 
possibility of hysterical or hypogognic reaction or minor 
motor seizure to be considered.  On subsequent 
hospitalization from November 1981, he had alcoholism and 
anxiety attacks, possibly related to alcoholism or 
depression.

On VA neuropsychiatric examination from November 1986, he had 
no objective depression, evidence of anxiety, psychotic 
change of affect, manic state, or psychotic depression.  The 
diagnosis was the category of personality disorder, passive 
aggressive, passive dependent.  Records also show VA 
treatment for various neuropsychiatric disorders since 1986, 
including depression, anxiety, conversion.

On admission for treatment of seizures, syncope, and chest 
pain in December 1987, he was diagnosed with mild 
hypertension, labile.

Since June 1993, the veteran has been treated by a private 
physician, Dr. James T. Henry (and other physicians and 
medical facilities by referral), for various conditions, 
including hypertension for the past 5 to 6 years and for 
feeling nervous, moody, depressed, and fatigued.  

He has also been evaluated by VA on several occasions.  In 
June 1994, a VA clinical psychologist diagnosed dysthymic 
disorder, alcohol abuse, by history, mixed personality 
disorder with paranoid, histrionic, and dependent features, 
and borderline intellectual functioning.  

His case was also reviewed by a board of two VA psychiatrists 
in June 1994 to reconcile varied diagnoses.  The examiners 
found inconsistencies in the record, especially with regard 
to the personal history recorded on examinations.  This board 
diagnosed dysthymic disorder; alcohol dependence, in 
remission, by history; mixed personality disorder with 
paranoid histrionic and dependent features; and mild mental 
retardation.  The examiners commented that the multiple 
diagnoses could be accounted for by mixed personality 
disorder which could present with hypochondriasis and 
multiple complaints compounded by difficulty in describing 
his condition due to poor cognitive capacity.  The 
psychiatrists noted that claimed seizures were not consistent 
with seizure disorders.  They also concluded that the mental 
disabilities were not caused or worsened by military service.  

On VA general medical examination from June 1996, he was 
diagnosed in pertinent part with arteriosclerotic heart 
disease with angina pectoris and hypertension, and non-
insulin dependent diabetes mellitus; he reported having been 
diagnosed in 1970 during service with hypertension, but not 
having received treatment until 1985.  

The veteran's private treating physician, Dr. Henry, wrote in 
an October 1998 letter that the veteran had hypertension and 
anxiety; he also indicated that he had received service 
medical records from the veteran dated from 1986 clearly 
documenting hypertension and anxiety, as well as evidence of 
left ventricular hypertrophy by EKG.

The veteran and his wife testified in November 1999 that he 
had not had psychiatric problems prior to service but had 
been hit on the head during service, with ensuing problems 
such as seizures ever since.  He also related having passed 
out while on a drill and having been given a shot to bring 
his blood pressure down; he reported being on pills since 
then.  

A VA psychiatric examination was provided in October 2001, 
and the examiner reviewed the claims folder.  Following 
examination, the only current diagnosis was a personality 
disorder, not otherwise specified.  The examiner commented 
that over the years the veteran had been given numerous other 
diagnoses but the file contained limited documentation to 
support such other diagnoses.  The examiner commented he did 
not find a psychosis or sufficient evidence to support a 
diagnosis of an anxiety disorder or depressive disorder.  

The veteran was also given a VA cardiovascular examination in 
October 2001, and the doctor reviewed the claims folder.  
Current diagnoses were hypertension and possible hypertensive 
cardiovascular disease with left ventricular hypertrophy.  
The examining physician noted that the veteran was last 
discharged from service in 1971, and hypertension dated from 
the 1980s, so it was probably unlikely that hypertension was 
related to service.

The Board also notes that many medical records have been 
submitted showing ongoing treatment for hypertension, 
psychiatric symptoms, and other unrelated conditions.  

II.  Analysis

Through discussions in correspondence, rating decisions, the 
statement of the case, and the supplemental statements of the 
case, the veteran has been notified of the evidence needed to 
substantiate his claims.  Pertinent records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension, organic heart 
disease, and a psychosis, which are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309.

A.  Hypertension and heart disease

The service medical records show only one elevated blood 
pressure reading (140/110), in November 1969, as read my a 
medic, and a reference to elevated blood pressure.  However, 
that reading was then superceded the same day by a new 
measurement (132/82) by a physician.  Through the remainder 
of his active service, until separation in 1971, there were 
no additional measurements that indicated hypertension or 
high blood pressure.  Moreover, none of the service medical 
records suggests any heart or cardiovascular abnormality.

The evidence after service includes an electrocardiogram from 
early 1972 showed possible left ventricular hypertrophy, but 
on later examination, in August 1972, there were no heart 
abnormalities, and the electrocardiogram was now normal.  
Significantly, hypertension was not found.  On a later VA 
examination, in October 1980, again, no hypertension was 
found.  More recently, a VA cardiovascular examination was 
provided in October 2001, which included review of the claims 
folder; diagnoses were hypertension and possible hypertensive 
cardiovascular disease; and the doctor, noting hypertension 
was first shown years after service, opined that the 
condition was probably not related to service.

The veteran has indicated that he was diagnosed with 
hypertension in 1970 and received medication for that 
condition since then.  However, he has also indicated that he 
did not receive treatment for hypertension until 1985.  And 
the earliest clinical notation of hypertension was a 
diagnosis of mild hypertension, labile, in December 1987, 
that is, many years after service.  

The Board notes the October 1998 letter from a private 
treating physician who stated that he had reviewed service 
medical records from 1986 and found clear evidence of 
hypertension and anxiety.  However, the veteran was not on 
active duty in 1986, and the physician did not explain the 
specific basis for his conclusion or account for the contrary 
evidence, such as post-service examinations showing no 
hypertension.

The weight of the credible evidence demonstrates that 
hypertension and any heart disorder began years after service 
and were not caused by any incident of service.  The claimed 
conditions were not incurred in or aggravated by service.  
The preponderance of the evidence is against the claim for 
service connection for hypertension and a heart disorder.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Psychiatric disorder

The service medical records show that he was referred for 
psychiatric evaluation during his period of active duty with 
the Marine Corps because of poor performance.  However, he 
was not found to have any neurosis or psychosis, and 
ultimately, he was separated from the Marine Corps for 
unsuitability.  

Thereafter, after entering the Army, he was seen on several 
occasions for nervous troubles, and diagnoses from that 
period of active service include anxiety with 
hyperventilation, anxiety reaction, passive-dependent 
personality, severe depression reaction, and adult 
situational reaction manifested by anxiety and depression 
secondary to being in Germany.  But on examination in January 
1970, he was described as having a manipulative personality.  
And at separation from this period of active duty, he was 
discharged with a diagnosis of personality disorder, chronic, 
mixed, with schizoid, hysterical, and antisocial features, 
which was deemed not to be line of duty and to have existed 
prior to service.  Thus, at separation in 1971, he carried a 
diagnosis of a personality disorder, which is not a 
disability for VA compensation purposes and may not be 
service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

The VA has provided examinations to determine the nature and 
etiology of the veteran's mental problems.  The diagnoses 
have included personality disorder, and at times anxiety and 
depression.  In June 1994 a board of two VA psychiatrists 
that was convened to reconcile the evidence diagnosed 
dysthymic disorder, mixed personality disorder with paranoid 
histrionic and dependent features, and mild mental 
retardation.  They attributed the various psychiatric 
diagnoses to mixed personality disorder and they concluded 
that the mental disabilities were not caused or worsened by 
military service.  More recently, a VA examination in October 
2001, which included review of the claims folder, found that 
the only current diagnosis was a personality disorder, and 
the examiner found no psychosis or sufficient evidence to 
support a diagnosis of anxiety disorder or depressive 
disorder.  

In sum, the evidence shows that the veteran's diagnosis is 
more properly that of a personality disorder, for which 
service connection is prohibited.  38 C.F.R. § 3.303(c), 4.9, 
4.127.  The preponderance of the evidence is against the 
claim for service connection for a psychiatric disorder.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for hypertension and a heart disorder is 
denied.

Service connection for a psychiatric disorder is denied.  


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

